DETAILED ACTION
This office action is in response to the amendment filed 5/3/2022.  As directed by the amendment, claims 1, 3, 5, 7-11, and 13-16 have been amended, claims 4, 6, and 12 have been canceled, and claims 18-23 have been newly added.  Thus, claims 1-3, 5, 7-11, and 13-23 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7-8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan.
Regarding claim 1, Hogan in fig 1 disclose contoured soft tissue therapy roller, comprising: a core (core comprising two large rollers (102) and two small rollers (104) having a first end (left end), a second end (right end), a longitudinal axis, and a longitudinal axial bore (bore for inserting core structure (110)) (para [0022]), the core having an external surface formed of compressible compliant material (can be made of sponge, rubber, foam, or foam rubber) (para [0032]); a first bulbous protrusion (102a) and a second bulbous protrusion (102b) (large rollers) extending from around an entire circumference of the core (large rollers (102) may have a spherical cross section) (para [0030]), the first bulbous protrusion (102a) having sloped sides that meet at a crest and the second bulbous protrusion (102b) having sloped sides that meet at a crest (bulbous protrusions (102) may have a spherical cross section and therefore may have a crest corresponding to a circumference of the sphere at the midpoint) (para [0030]), each of the first and second bulbous protrusions (102) having a first maximum dimension in the range of 1.25 inches to and including 3.75 inches at the respective crest (large rollers have a first maximum diameter (D6) in the range of 1.25 inches to and including 3.75 inches at the respective crest (between 2.5 and 4.5 inches)) (fig 3a, para [0050]); and a third bulbous (104a)  protrusion and a fourth bulbous protrusion (104b) (small rollers) extending from around the entire circumference of the core (small rollers (104) may have a spherical cross section) (para [0030]), the third bulbous protrusion (104a) having sloped sides that meet at a crest and the fourth bulbous protrusion (104b) having sloped sides that meet at a crest (bulbous protrusions (104) may have a spherical cross section and therefore may have a crest corresponding to a circumference of the sphere at the midpoint) (para [0030]), the third and fourth bulbous protrusions having a second maximum dimension at the crest, the second maximum dimension being less than the first maximum dimension (as shown in fig 1, small rollers (104) have a smaller maximum diameter than large rollers (102)), the crests of the third bulbous protrusion and the fourth bulbous protrusion (102) located on the core closer to corresponding crests of the first bulbous protrusion and the second bulbous protrusion (104) (as shown in fig 1, small rollers (104) have a smaller diameter than large rollers (102 and therefore are closer to the core))
	Hogan does not disclose the first and second bulbous protrusions being longitudinally spaced apart along the longitudinal axis of the core to form a central valley therebetween, the third bulbous protrusion located on the core between the first bulbous protrusion and the first end of the core, and the fourth bulbous protrusion located on the core between the second bulbous protrusion and the second end of the core, the third and fourth bulbous protrusions cooperating with the adjacent respective first and second bulbous protrusions to form respective first and second asymmetrical valleys, the crests of the third bulbous protrusion and the fourth bulbous protrusion located on the core closer to corresponding crests of the first bulbous protrusion and the second bulbous protrusion than the crests of the first bulbous protrusion and the second bulbous protrusion are located to each other on the core such that the crests of the first, second, third, and fourth bulbous protrusions cooperate with each other to wrap partially around selected portions of tissue.
	However, Hogan discloses that the small rollers (104) (corresponding to the third and fourth bulbous protrusions) and the large rollers (102) (corresponding to the first and second bulbous protrusions) can be arranged in any variety of orientations and include a variety of shape and diameter profiles (para [0024]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the arrangement of the first, second, third, and fourth bulbous protrusions of Hogan by providing the larger first and second bulbous protrusions in a central position being longitudinally spaced apart along the longitudinal axis of the core to form a central valley therebetween, the third bulbous smaller protrusion located on the core between the first bulbous protrusion and the first end of the core, and the fourth bulbous smaller protrusion located on the core between the second bulbous protrusion and the second end of the core so that the third and fourth bulbous protrusions cooperating with the adjacent respective first and second bulbous protrusions to form respective first and second asymmetrical valleys by routine experimentation, as Hogan discloses that the arrangement of the bulbous protrusions may be arranged in any variety of orientations (Hogan, para [0029]) to provide an arrangement for adhesion release for the ergonomics of the human anatomy (Hogan, para [0003]).  The now-modified Hogan’s device is considered to have the crests of the third bulbous protrusion and the fourth bulbous protrusion located on the core closer to corresponding crests of the first bulbous protrusion and the second bulbous protrusion than the crests of the first bulbous protrusion and the second bulbous protrusion are located to each other on the core such that the crests of the first, second, third, and fourth bulbous protrusions cooperate with each other to wrap partially around selected portions of tissue, because as shown in figs 3-4 large roller (102) has a larger lateral distance D7 and small rollers (104) have a smaller lateral distance D10, and distance between crests of first (102a) and third (104a) bulbous protrusions in assymetrical valley would have a distance of approximately half of D7 and half of D10, and distance between crests of first (102a) and second (102b) bulbous protrusions in central valley would have a distance of approximately half of D10 and half of D10, which is a larger value, and the bulbous protrusions provide a contoured surface to allow portions of the body to be placed between the crests and therefore allow the bulbous protrusions to wrap partially around selected portions of tissue.
	Regarding claim 2, Hogan discloses the external surface of the core, including the first, second, third, and fourth bulbous protrusions, has a plurality of knobs formed thereon to extend from the external surface of the core (small rollers (104) and large rollers (102) may have a textured surface including protrusions) (para [0033]).
	Regarding claim 3, Hogan discloses each of the plurality of knobs have a distal end that extends from the external surface of the core a third maximum dimension (small rollers (104) and large rollers (102) may each have a plurality of protrusions extending normal to the surface of the rollers, and therefore would extend from the surface of the roller at a third maximum dimension) (para [0033]).
Regarding claim 7, Hogan discloses first and second bulbous protrusions (102a, b) have matching cross-sectional profiles of their sloped sides (each of the large rollers (102) may have substantially the same diameter, and therefore would have matching cross-sectional profiles of their sloped sides) (para [0023]).
Regarding claim 8, Hogan discloses the third and fourth bulbous protrusions (104a, b) have matching cross-sectional profiles of their sloped sides (each of the small rollers (104) may have substantially the same diameter, and therefore would have matching cross-sectional profiles of their sloped sides) (para [0023]), and the second maximum dimension being in the range of 0.75 inch to and including 2.5 inches (smaller rollers (104) have a second maximum diameter (D6) between 2 and 4 inches) (fig 3c, para [0056]).
	Regarding claim 10, modified Hogan discloses a spacing between the crests of the first (102a) and second bulbous protrusions (104b) (see fig 1).
	Modified Hogan does not disclose the range of spacing between the crests of the first and second bulbous protrusions is 3.0 inches to and including 3.8 inches.
	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second bulbous protrusions of modified Hogan so that a range of spacing between the crests of the first and second bulbous protrusions is 3.0 inches to and including 3.8 inches, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the spacing between the crests of the first and second bulbous protrusions by routine experimentation would have been an obvious modification to optimize the diameter D6 of the large roller dependent on the size of the user (para [0050]) resulting a change in the lateral distance D7 of the first and second bulbous protrusions (para [0049]), and correspondingly to the distance between the crests of the first and second bulbous protrusions.
Regarding claim 18, Hogan discloses the first (102a), second (102b), third (104a), and fourth bulbous protrusions (104b) are the only bulbous protrusions of the contoured soft tissue therapy roller (roller comprises two large rollers and two small rollers, and therefore the first, second, third, and fourth bulbous protrusions are the only bulbous protrusions) (para [0022]), the contoured soft tissue therapy roller further comprising: a plurality of knobs on the first (102a), second (102b), third (104a), and fourth bulbous protrusions (104b) (small rollers (104) and the large rollers (102) may have a textured surface including protrusions) (para [0033]).
Regarding claim 20, Hogan discloses the central valley corresponds to a first portion of the external surface of the core and the first and second asymmetrical valleys correspond to second and third portions of the external surface of the core, respectively, the first portion of the external surface of the core having a length that is greater than a length of the second and third portions of the external surface of the core (as shown in figs 3-4 large roller has a larger lateral distance D7 and small rollers have a smaller lateral distance D10, and therefore a first portion corresponding to a valley comprising two large rollers has a larger dimension than a second and third portion corresponding to an assymetrical valley comprising a large roller and a small roller).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan as applied to claim 1 above, and further in view of Marlow (9,174,082).
Regarding claim 5, modified Hogan discloses the core is disposed on an axle (110).  
Modified Hogan does not disclose the core is rigid along its longitudinal axis.
However, Marlow teaches a massage roller device including a cylindrical roller (20a) (first roller) mounted over an axle (24) (tube) (col 3, ln 53-60), and wherein the cylindrical roller (20a) includes a bushing (30a), which is made of a rigid material (Teflon bushing) (col 3, ln 21-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the core of modified Hogan by providing a bushing made of a rigid material, such as Teflon, as taught by Marlow in order to provide a material having lubricity characteristics to allow the core to freely rotate (Marlow, col 4, ln 21-25)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan as applied to claim 1 above, and further in view of Downare (2017/0065482).
Regarding claim 9, modified Hogan discloses the first and second bulbous protrusions having sloped sides.
Modified Hogan does not disclose the sloped sides of the first and second bulbous protrusions are in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder.
However, Downare teaches a massage roller shown to be substantially cylindrical and including a longitudinal axis (15) (central axis) a first protrusion (5) (left-intermediate roller section) and a second protrusion (13) (right-intermediate roller section) the first and second protrusions (5, 13) having sloped sides in a central myofascial release (MFR) section (7) (para [0014]), wherein the central MFR section forms a central convex lateral surface (8), and wherein the central convex lateral surface (8) allow the device to manipulate the fascia and connective tissue at oblique angles to skin thus providing release of adhesions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sloped sides of the first and second bulbous protrusions of Hogan to be in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder as taught by Downare, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the angle of the sloped sides of the first and second bulbous protrusions by routine experimentation would have been an obvious modification to provide an optimal angle to manipulate the fascia and connective tissue to skin thus providing release of adhesions (Downare, para [0028]).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan as applied to claim 1 above, and further in view of L’Homme et al (2011/0245741).
Regarding claim 19, Modified Hogan discloses the central valley between the first bulbous protrusion (102a) and the second bulbous protrusion (104b) is a portion of the external surface of the core with the sloped sides of each of the first and second bulbous protrusions (each large roller (102) can be spherical, and therefore two large rollers adjacent to one another would include a portion of the external surface of the core with the sloped sides of each of the first and second bulbous protrusions).
Modified Hogan does not discloses each of the first and second bulbous protrusions terminating at the portion of the external surface of the core to define the central valley, the portion of the external surface of the core having a constant diameter corresponding to an external dimension of the external surface of the core.
	However, L’Homme teaches a massage roller device including a plurality of bulbous protrusions (16) (rollers) (para [0032]), wherein each of the bulbous protrusions (16) include a spacer (32) (para [0035]) provided therebetween, wherein each of the bulbous protrusions (16) terminate at the spacer (32) corresponding to a portion of a external surface to define a central valley, the portion of the external surface corresponding to spacer (32) having a constant diameter corresponding to an external dimension of an external surface of the core (as shown in fig 3b, spacer (32) has a constant diameter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Hogan by providing a spacer between the first and second bulbous protrusion, each of the first and second bulbous protrusions terminating at the portion of the external surface of the core (corresponding to spacer) to define the central valley, the portion of the external surface of the core (corresponding to spacer  having a constant diameter corresponding to an external dimension of the external surface of the core as taught by L’Homme in order to space apart the first and second bulbous protrusions to provide the added therapeutic effect of a more targeted deep massage to a more concentrated area (L’Homme, para [0035]).
Claims 11, 13-14, 16-17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Nicholson, Marlow, and L’Homme et al.
Regarding claim 11, Hogan in fig 6 discloses in fig 1 discloses a contoured soft tissue therapy roller, comprising: an axle (110) (core structure) having first and second ends (para [0022]); an elongate core (core comprising two large rollers (102) and two small rollers (104) having a first end (left end), a second end (right end), a longitudinal axis, and a longitudinal axial bore (bore for inserting core structure (110)) sized and shaped to be slidably received over the axle (110) (para [0025]), the core having an external surface formed of compressible compliant material (can be made of sponge, rubber, foam, or foam rubber) (para [0032]); a first orbicular section (102a) and a orbicular section (102b) (large rollers) extending from around a circumference of the core (large rollers (102) may have a spherical cross section) (para [0030]), each of the first and seconds orbicular sections (102) having sloped sides that meet at a crest (orbicular section (102) may have a spherical cross section and therefore may have a crest corresponding to a circumference of the sphere at the midpoint) (para [0030]), each of the first and second orbicular section (102) having a first maximum dimension in the range of 1.25 inches to and including 3.75 inches at the respective crest (large rollers have a first maximum diameter (D6) in the range of 1.25 inches to and including 3.75 inches at the respective crest (between 2.5 and 4.5 inches)) (fig 3a, para [0050]); and a third orbicular section (104a) and a fourth orbicular section (104b) (small rollers) extending from the core and around the circumference of the core (small rollers (104) may have a spherical cross section) (para [0030]), each of the third and fourth orbicular sections (104) having sloped sides that meet at a crest (orbicular sections (104) may have a spherical cross section and therefore may have a crest corresponding to a circumference of the sphere at the midpoint) (para [0030]), the third and fourth orbicular section having a second maximum dimension at the crest, the second maximum dimension being less than the first maximum dimension (as shown in fig 1, small rollers (104) have a smaller maximum diameter than large rollers (102)).
Hogan does not disclose the third orbicular section located on the core between the first orbicular section and the first end of the core, and the fourth orbicular section being located on the core between the second orbicular section and the second end of the core.
	However, Hogan discloses that the small rollers (104) (corresponding to the third and orbicular sections) and the large rollers (102) (corresponding to the first and second orbicular sections) can be arranged in any variety of orientations and include a variety of shape and diameter profiles (para [0024]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the arrangement of the first, second, third, and fourth orbicular sections of Hogan by providing the first and second larger orbicular sections in a central position being longitudinally spaced apart along the longitudinal axis of the core, the smaller third orbicular section located on the core between the first orbicular section and the first end of the core, and the fourth smaller orbicular section located on the core between the second orbicular section and the second end of the core by routine experimentation, as Hogan discloses that the arrangement of the orbicular section may be arranged in any variety of orientations (Hogan, para [0029]) to provide an arrangement for adhesion release for the ergonomics of the human anatomy (Hogan, para [0003]).  
The now-modified Hogan’s device does not disclose the elongate axle is semi-rigid.	
However, Nicholson teaches a massage device including an elongate axle (40) (central axle) (para [0051]) and a plurality of rollers (30) disposed on the elongate axle (40) (para [0052]), wherein the elongate axle is semi-rigid (para [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elongate axle of Hogan so that the elongate axle is semi-rigid as taught by Nicholson so that applying force results in pressure being applied by the core to the user's skin with the axle deforming to generally conform to the shape of the treated body area so the core contacts and treat the intended body area (Nicholson, para [0006]).
The now-modified Hogan device does not disclose the elongate core is rigid.
However, Marlow teaches a massage roller device including a cylindrical core (20a) (first roller) mounted over an axle (24) (tube) (col 3, ln 53-60), and wherein the cylindrical roller (20a) includes a bushing (30a), which is made of a rigid material (Teflon bushing) (col 3, ln 21-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the core of modified Hogan by providing a bushing made of a rigid material, such as Teflon, as taught by Marlow in order to provide a material having lubricity characteristics to allow the core to freely rotate (Marlow, col 4, ln 21-25)
The now-modified Hogan’s device does not disclose the first and second orbicular sections are longitudinally spaced apart along the longitudinal axis by a first portion of the external surface of the core having the external dimension over the first portion and the sloped sides of each of the first and second orbicular sections terminating at boundaries of the first portion of the external surface of the core.
However, L’Homme teaches a massage roller device including a plurality of orbicular sections (16) (rollers) (para [0032]), wherein each of the orbicular sections (16) include a spacer (32) (para [0035]) provided therebetween, wherein each of the orbicular sections (16) are longitudinally spaced apart along the longitudinal axis by the spacer (32) corresponding to a first portion of the external surface of the core and the sloped sides of each of the first and second orbicular sections (16) terminating at boundaries of the first portion of the external surface of the core (see fig 3a-b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Hogan by providing a spacer between the first and second orbicular sections, wherein each of the first and second orbicular sections are longitudinally spaced apart along the longitudinal axis by a first portion of the external surface of the core having the external dimension over the first portion and the sloped sides of each of the first and second orbicular sections terminating at boundaries of the first portion of the external surface of the core as taught by L’Homme in order to space apart the first and second orbicular sections to provide the added therapeutic effect of a more targeted deep massage to a more concentrated area (L’Homme, para [0035]).
Regarding claim 13, Hogan discloses first and second orbicular sections (102a, b) have matching cross-sectional profiles of their sloped sides (each of the large rollers (102) may have substantially the same diameter, and therefore would have matching cross-sectional profiles of their sloped sides) (para [0023]), and the third and fourth orbicular sections (104a, b) have matching cross-sectional profiles of their sloped sides (each of the small rollers (104) may have substantially the same diameter, and therefore would have matching cross-sectional profiles of their sloped sides) (para [0023]).
Regarding claim 14, Hogan discloses the first and second orbicular sections (102) are sized, shaped, and positioned on the core to cooperate with each other to extend around selected portions of the tissue (first and second orbicular sections (102) provide a contoured surface to allow portions of the body to be placed between the crests and therefore allow the orbicular sections to wrap partially around selected portions of tissue.
	Regarding claim 16, modified Hogan discloses a spacing between the crests of the first (102a) and second orbicular sections (104b) (see fig 1).
	Modified Hogan does not disclose the range of spacing between the crests of the first and second orbicular sections is 3.0 inches to and including 3.8 inches.
	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second orbicular sections of modified Hogan so that a range of spacing between the crests of the first and second orbicular sections is 3.0 inches to and including 3.8 inches, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the spacing between the crests of the first and second orbicular sections by routine experimentation would have been an obvious modification to optimize the diameter D6 of the large roller dependent on the size of the user (para [0050]) resulting a change in the lateral distance D7 of the first and second orbicular sections (para [0049]), and correspondingly to the distance between the crests of the first and orbicular sections.
	Regarding claim 17, Hogan discloses the external surface of the core, including the first, second, third, and fourth orbicular sections, has a plurality of knobs formed thereon to extend from the external surface of the core (small rollers (104) and large rollers (102) may have a textured surface including protrusions) (para [0033]).

Regarding claim 21, Hogan discloses the crests of the third and fourth orbicular sections (104) are located on the core closer to corresponding crests of the first and second orbicular sections (102) than the crests of the first and second orbicular sections (102) are located to each other on the core (as shown in figs 3-4 large roller (102) has a larger lateral distance D7 and small rollers (104) have a smaller lateral distance D10, and distance between crests of first (102a) and third (104a) orbicular sections in assymetrical valley would have a distance of approximately half of D7 and half of D10, and distance between crests of first (102a) and second (102b) orbicular sections in central valley would have a distance of approximately half of D10 and half of D10, which is a larger value, and the orbicular sections provide a contoured surface to allow portions of the body to be placed between the crests and therefore allow the orbicular sections to wrap partially around selected portions of tissue) such that the crests of the first, second, third, and fourth orbicular sections cooperate with each other to wrap partially around selected portions of tissue (first (102a), second (102b), third (104a), and fourth (104b) orbicular sections provide a contoured surface to allow portions of the body to be placed between the crests and therefore allow the orbicular sections to wrap partially around selected portions of tissue).
Regarding claim 22, Hogan discloses the first (102a), second (102b), third (104a), and fourth orbicular sections (104b) are the only orbicular sections of the contoured soft tissue therapy roller (roller comprises two large rollers and two small rollers, and therefore the first, second, third, and fourth orbicular sections are the only orbicular sections) (para [0022]).
Regarding claim 23, Hogan discloses the third orbicular section (104a) is spaced from the first orbicular section (102a) by a second portion of the external surface of the core (assymetrical valley formed between crest of third orbicular section (104a) and first orbicular section (102a)) and the fourth orbicular section (104b) is spaced from the second orbicular section (102b) by a third portion of the external surface of the core  (assymetrical valley formed between crest of fourth orbicular section (104b) and second orbicular section (102b)), the first portion being larger than either the second portion or the third portion (as shown in figs 3-4 large roller has a larger lateral distance D7 and small rollers have a smaller lateral distance D10, and therefore a first portion corresponding to a valley comprising two large rollers has a larger dimension than a second and third portion corresponding to an assymetrical valley comprising a large roller and a small roller).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Nicholson, Marlow, and L’Homme et al as applied to claim 11 above, and further in view of Downare.
Regarding claim 15, modified Hogan discloses the first and second orbicular sections having sloped sides.
Modified Hogan does not disclose the sloped sides of the first and second orbicular sections are in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder.
However, Downare teaches a massage roller shown to be substantially cylindrical and including a longitudinal axis (15) (central axis) a first protrusion (5) (left-intermediate roller section) and a second protrusion (13) (right-intermediate roller section) the first and second protrusions (5, 13) having sloped sides in a central myofascial release (MFR) section (7) (para [0014]), wherein the central MFR section forms a central convex lateral surface (8), and wherein the central convex lateral surface (8) allow the device to manipulate the fascia and connective tissue at oblique angles to skin thus providing release of adhesions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sloped sides of the first and second orbicular sections of Hogan to be in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder as taught by Downare, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the angle of the sloped sides of the first and second orbicular sections by routine experimentation would have been an obvious modification to provide an optimal angle to manipulate the fascia and connective tissue to skin thus providing release of adhesions (Downare, para [0028]).

Response to Arguments
Applicant’s arguments, see page 8, second full paragraph-page 9, first full paragraph, filed 5/03/2022, with respect to the Pro-Tec reference have been fully considered and are persuasive.  The rejection of claims 1-17 with respect to the Pro-Tec reference has been withdrawn. 
Applicant’s arguments, see page 11, third full paragraph-page 12, first full paragraph of applicant’s remarks, filed 5/3/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103(a) in view of Ballo and Groen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hogan, which teaches massage device including a first and and second larger bulbous protrusion (102a, b) and a third and fourth smaller bulbous protrusion (104a, b), and teaches that the bulbous protrusion may be arranged in any variety of orinetations (para [0024]).  Therefore, claims 1 and 11 remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785